DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,163,068. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13 line 4, “the off-board control subsystem” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 8-10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2).

Regarding claims 1, 8, and 15, Song teaches a method, system, and non-transitory computer readable medium for detecting and mitigating Global Navigation Satellite System (GNSS) spoofing events (Figs. 5-6; paras. [0047]-[0053]; Fig. 2), comprising:
determining a first vehicle state based on information from an Inertial Navigation System (INS) without GNSS input (520-530, Fig. 5; 620-640, Fig. 6 “sensor data”; IMU 50, Fig. 2; para. [0041]); 
determining a second vehicle state based on information from a
comparing the first vehicle state and the second vehicle state (540, Fig. 5; 650, Fig. 6); and 
when a difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold (“No” 540, Fig. 5 or 650, Fig. 6): 
(i) concluding that GNSS spoofing is present (570, Fig. 5; 670, Fig. 6; paras. [0047], [0053]); and 

As indicated by the lined through language above, Song does not teach determining the second vehicle state based on an INS with GNSS input. Song merely teaches determining the second vehicle state based on GNSS.
Altrichter, in analogous art, teaches comparing a first vehicle state based on information from an INS without GNSS input to a second vehicle state based on information from an INS with GNSS input (9:10-33 “pure INS” and “GPS-aided INS” or “Hybrid GPS/INS”) in order to detect spoofing (4:52-64 “spoofing”).
It would have been obvious to modify Song according to Altrichter by implementing the GNSS as an INS with GNSS input because it is a simple substitution of one known type of GNSS-based positioning system for another, both of which are known to be used to detect GNSS spoofing, to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is detecting spoofing in an INS with GNSS input rather than in a simple GNSS.  

Regarding claims 2, 9, and 17, Song teaches at least one vehicle state processing path (24, Fig. 2), where two or more consecutive processing runs based on INS sensor information are implied by the repetition of Song’s position determination, indicated by “Yes” at 540, Fig. 5 and para. [0049].



Regarding claims 6 and 13, in addition to what has already been discussed with respect to claims 1 and 8 above, Song teaches a vehicle (10, Fig. 1), and further teaches implementing the functions of Figs. 5 and 6 at an off-board control subsystem (“in the cloud, or another remote location”, para. [0034]).

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Wang (US 20090254278 A1, cited on IDS).

Regarding claims 4, 11, and 19, Song and Altrichter do not teach reevaluating at least one vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was concluded to be present. 
Wang, in analogous art, teaches reevaluating at least one vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was concluded to be present (paras. [0011]-[0012], esp. last nine lines of para. [0012]). Wang performs said extrication in order to provide a correction (para. [0012] .

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Stephens (US 20130185020 A1).

Regarding claims 5, 12, and 20, Song teaches first and second processing paths (GNSS 30 processes measurements to determine position and processing device 24 processes measurements from IMU 50), and in the absence of any effort to synchronize the two, one would expect them to be staggered in time. See Stephens para. [0050]. Altrichter also teaches first and second processing paths (“Hybrid Inertial” and “Pure Inertial”, Fig. 1), and a buffer similar to Stephens’ (19, Fig. 5A). 

Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Wietfeldt (US 20170070971 A1) and OFFICIAL NOTICE.

Regarding claims 7, 14, and 16, Song does not teach that concluding that GNSS spoofing is present further comprises determining that a running mean acceleration difference between a vehicle odometer-based acceleration measurement and a GNSS-based acceleration measurement exceeds a predetermined threshold.
KSR Int’l Co. v. Teleflex Inc.
Wietfeldt does not teach a vehicle odometer. However Examiner takes OFFICIAL NOTICE than an odometer is a well-known means for measuring acceleration. It would have been obvious to further modify Song by implementing the acceleration measurement using an odometer because it is a simple substitution of one known means for measuring acceleration for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. Further, Examiner notes that Song’s vehicle comprises an odometer (55, Fig. 2).
Wietfeldt further does not teach a running mean acceleration difference. However Examiner takes OFFICIAL NOTICE that it is well-known to determine a running mean in order to smooth noisy data. It would have been obvious to further modify Song by determining a running mean acceleration difference in order to provide smoothing and avoid erroneous spoofing detections.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.